Citation Nr: 0605185	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress syndrome (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

This Vietnam Era veteran had active service from January 1968 
through May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This rating came 
in the form of a Statement of the Case (SOC) that granted 
service connection and awarded the veteran 30 percent 
disability for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to an increased initial 
evaluation for PTSD.  He contends that his mental condition 
meets the criteria for a rating higher than the current 30 
percent.  

A remand is required in order to afford the veteran a current 
VA examination to determine the severity of his disease.  The 
most recent VA examination in the record is a November 2003 
examination, which is prior to the grant of service 
connection, and which denied that the veteran had PTSD.  An 
updated examination is required.

In addition, a remand is required in order to allow the RO to 
create a complete record with regard to the procedural 
history of the claim.  A copy of the August 2004 SOC, which 
is the subject of this appeal, is in the claims folder.  In 
October 2005, however, the veteran submitted a statement 
indicating that in March 2005 he received an SOC that denied 
his claim for service connection for PTSD.  A remand is 
required so that the RO can clarify this matter and update 
the claims folder with all relevant documentation regarding 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that VA has met its duties to notify and 
assist the veteran with his claim for 
entitlement to an increased initial 
evaluation for PTSD. 
 
2.  Obtain any non-duplicative medical 
records, both VA and private, regarding 
the veteran's treatment for PTSD and place 
them in the claims folder. 
 
3.  Update the claims folder with any 
procedural documents not already in the 
claims folder, including the March 2005 
SOC, if one exists.  If there is no such 
March 2005 SOC, respond to the veteran's 
October 2005 statement and clarify the 
matter. 
 
4.  Afford the veteran a current PTSD 
examination to determine the nature and 
severity of the disease.  All required 
tests and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  Prior 
to the examination, send the claims folder 
to the examiner for review. The 
examination report should specifically 
state that such a review was conducted. 
 
5.  Readjudicate the veteran's claim for 
an increased initial evaluation for PTSD.  
If the benefit sought on appeal remains 
denied, issue the veteran and his 
accredited representative a rating 
decision and a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the SOC. The veteran should be given 
the opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

